Citation Nr: 1722041	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of back surgery with loss of feeling and sciatic pain in the lower extremities.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Holliday-Fields, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally requested a Travel Board hearing in his January 2013 substantive appeal.  Subsequently, in a March 2017 statement, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a back disability and the residuals of frostbite have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis).


FINDINGS OF FACT

1. The competent evidence of record fails to show that the Veteran sustained qualifying additional disability due to back surgery performed at the Gainesville, Florida VA Medical Center on April 1, 1987.

2. The evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of back surgery with loss of feeling and sciatic pain in the lower extremities are not met.  38 U.S.C.S. §§ 1151, 1154(a), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.361 (2016).

2. The requirements to establish entitlement to a TDIU have not been met. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Compensation under 38 U.S.C.S. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.   See 38 U.S.C.S. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.S. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.S. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

To determine whether the Veteran has an "additional disability," the Board is to compare the Veteran's condition immediately before the hospital care upon which the claim is based to the Veteran's condition after such care.  See 38 C.F.R. § 3.361(b).  


In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As stated succinctly in a September 2009 statement, the Veteran contends that he is entitled to compensation for residual disabilities of the back with loss of feeling and sciatic pain in the lower extremities due to back surgery performed in 1987 at a VA Medical Center (VAMC) in Florida.  The record shows that the Veteran underwent a procedure related to his back at the Gainesville, Florida VAMC in 1987.  Specifically, on April 1, 1987, VA medical professionals performed a microdiscectomy at the L4-L5 interspace.

After carefully reviewing the record, the Board finds that the procedure performed in April 1987 did not result in an "additional disability" as defined in 38 C.F.R. § 3.361(b).  As such, the Board will deny the claim.

Prior to the surgery performed on April 1, 1987, the record reflects that the Veteran complained of back pain.  In a May 1985 VA treatment record, the Veteran complained of low back pain radiating to the left lower extremity after falling and hitting his back on a curb.  In June 1985, the Veteran had the same complaints and was diagnosed with a probable low back strain.

In a February 1987 VA treatment record, the Veteran stated that he had recently stepped into a hole and fell.  Since the fall, the Veteran reported persistent lower back pain with pain also behind both of his thighs when bending.  A physical examination of the Veteran was positive for muscle spasms in both lower extremities.  The clinician provided a diagnosis of lower back pain.  A VA radiographic report of the lumbar spine from February 1987 noted multiple spur formations and reduced disc spaces, especially at the L4-5 and the L3-4 levels.  The clinician then opined that the Veteran had degenerative changes of the lumbar spine.

Prior to the surgery, a VA treatment record reveals that the Veteran was diagnosed with a herniated nucleus pulposus (herniated disc) of the left L4-L5.  Specifically, in the April 1, 1987 operation report, a VA clinician stated that the Veteran had a two-year history of sciatica problems and that a myelogram and computerized tomography (CT) scan showed a large, herniated disc at the L4-L5 predominantly on the left with marked compression at the L5 nerve root.  A microdiscectomy at the L4-L5 interspace was then performed without complications.  An April 1987 Hospital Summary states that after the procedure, the Veteran continued to complain of some persistent radicular pain and muscle spasms in region of the operative site.  The Veteran was treated with pain medication.  The Veteran was feeling well enough that he was discharged on April 3, 1987-just two days after the procedure.

The Veteran returned to receive treatment from VA on April 14, 1987, specifically to have staples removed from the operative site.  During the staple removal, the Veteran stated that he had pain relief for several days following the surgery.  However, the pain had returned and continued to radiate down his left lower extremity.  After examining the Veteran, the clinician diagnosed the Veteran with recurrent sciatica pain status post L4-L5.  Significantly, the clinician noted that the Veteran did not experience any new symptoms.

Eight days later on April 22, 1987, the Veteran again returned for treatment at VA.  On this occasion, a clinician diagnosed the Veteran with a herniated disc.  

Later, in a May 1987 VA treatment record, the Veteran reported back pain radiating down his left lower extremity.  An x-ray of the lumbosacral spine revealed decreased disc space at the L4-5.  The clinician opined that the Veteran's symptoms were "more suggestive of left L4-S1 HBP with S1 radiculopathy rather than recent L4-5" herniated disc.  However, the lumbosacral spine radiographic report from that period of treatment notes that there had been no interval change from the date of surgery on April 1, 1987.

The Veteran was also provided a VA examination in connection to a prior unrelated claim in May 1987.  During this May 1987 VA examination, the Veteran stated that he had not been able to do much since the back surgery.  Specifically, the Veteran complained of constant pain in his back and left leg.  The Veteran reported that he was to be readmitted on July 22, 1987 for possible re-exploration of his back.  The VA examiner then opined that the Veteran was suffering impingement of the S1 root on the left side.  

The record shows that the Veteran did report for possible readmission at the Gainesville VAMC on July 22, 1987.  The Veteran complained of left-sided sciatica pain.  But, the Veteran refused to comply with the VAMC's admission procedures and was discharged.  The clinician diagnosed the Veteran with chronic sciatica pain, noted no change in status, and stated that the Veteran could return when he felt he could comply with the admission procedures.

In the years following the surgery performed on April 1, 1987, the Veteran repeatedly sought treatment for lower back and sciatica pain.  Specifically, in a May 1988 VA treatment record, the Veteran reported lower back pain that had increased over the prior two months.  No new injury was recorded.  

Comparatively, in an October 1988 VA radiographic report of the lumbar spine, the clinician diagnosed the Veteran with: posterior fusion of the L5-S1, osteopenia, mild degenerative changes, and disc space narrowing of the L5-S1 and L4-5.

Likewise, VA treatment records from July 1995, September 1997, and August 1998 all record complaints of chronic lower back pain.  

In February 2005, the Veteran reported that he was driving his truck and hit a depression on the road, increasing the pain in his lower back.  A radiology report revealed severe degenerative joint disease changes involving the L3 through S1.  In   VA treatment records from July 2005, June 2006, and July 2006, clinicians repeatedly diagnosed the Veteran with degenerative joint disease.

Apart from the VA treatment records just mentioned, in September 2010, a VA clinician reviewed the Veteran's claims file and provided an expert medical opinion.  After reviewing the Veteran's VA medical records, the clinician stated that the Veteran had a long history of low back pain due to degenerative arthritis and that a herniated disc at the L4-L5 level finally brought on the decision to have surgery in 1987.  The clinician then stated that her review of the operation report and aftercare notes and visits failed to show any complications, errors, improper care, or negligence.  

The clinician opined that with degenerative arthritis, the spinal condition will continue to progress over time regardless of surgery.   The clinician then explained that the microdiscectomy was performed to help alleviate symptoms generated by direct nerve compression at the L4-L5 level only and that this type of surgery would not guarantee the end of muscle spasms, stiffness, or sciatica-generated pains.  As such, the clinician concluded that it was less likely than not the Veteran's back condition was caused by treatment related to the back surgery performed at the Gainesville VAMC in 1987.

The Board finds the September 2010 VA clinician's opinion to be highly probative.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the September 2010 VA clinician reviewed the Veteran's available records and provided a fully-articulated opinion supported by a reasoned analysis.  Additionally, the Board finds her description of the Veteran's medical history to be mostly consistent with the other medical evidence of record.  Ultimately, the September 2010 VA clinician's opinion leads to the determination that the April 1, 1987 back surgery did not result an additional disability of the Veteran.

In making this determination, the Board acknowledges the September 2009 statements submitted by the Veteran and his relatives C.R. and D.N. Although the Board acknowledges that, as laypersons, the Veteran and his relatives are competent to report on things they observe-such as back pain-they have not demonstrated that they possess medical knowledge and training such that they could diagnose the Veteran with a specific, separate disability and provide an opinion as to its cause.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In short, compensation under 38 U.S.C.S. § 1151 for residuals of back surgery with loss of feeling and sciatic pain in the lower extremities is not warranted as the competent evidence of record fails to show that the Veteran suffered an additional disability due to the April 1, 1987 surgery at the Gainesville VAMC.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 .  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Currently, the Veteran is service connected for only one disability-residuals of a left ankle injury, status post failed Evans procedure (left ankle disability)-rated as 10 percent disabling.  Therefore, the Veteran does not meet the schedular requirements for TDIU.  

However, a TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

In this case, the evidence does not show that the Veteran is precluded from employment by his left ankle disability.  Indeed, in a November 2013 VA examination for a claim currently not pending before the Board, the Veteran was diagnosed with left ankle instability and left peroneal tendonitis.  The examiner noted that the Veteran had less movement than normal in his left ankle as well as pain on movement.  However, the Veteran did not use assistive devices.  The Veteran reported that when he was working, he would have pain while walking that caused his left ankle to pop and roll.  But, the Veteran stated that he did not take off any days from work because of his ankle.

Relevant to this currently-pending issue, the Veteran does not even claim that he is unemployable because of this service-connected left ankle disability.  Rather, in a September 2009 statement, the Veteran contended that he was unemployable due to his back condition.  As mentioned previously, the Veteran is not service connected for a back condition.

In conclusion, the probative evidence does not show that the Veteran is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected left ankle disability.  Additionally, there is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).   As such, the claim will be denied.


ORDER

Entitlement to compensation under 38 U.S.C.S. § 1151 for residuals of back surgery with loss of feeling and sciatic pain in the lower extremities is denied.

Entitlement to a TDIU is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


